DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2021 has been entered.
Response to Amendment
Upon entry of the amendment filed on 21 September 2021, Claim(s) 24, 27, 29, 30, 32-34, 36 and 37 are amended; Claim(s) 40 is added and Claim(s) 1-23, 25, 26, 28, 31, 35 and 38 are cancelled.  The currently pending claims are Claims 24, 27, 29-30, 32-34, 36 and 39-40.  
Applicants’ remarks and amendments have been carefully considered; however, they are not found persuasive regarding the prior art rejections and the rejections are updated based on the amendment and maintained.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 27, 29-30, 32-34, 36, 37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 2007/0111914 A1).
Claims 24, 27, 32, 36 and 40: Hsu discloses a liquid laundry/detergent composition (abs, examples) that includes a preferred loading range of 2-5% by wt. of a salt such as sodium sulfate (¶75-76), a protease enzyme such as subtilisin (¶89), about 0.25% to about 5% by wt. of 4-formyl phenyl boronic acid (4-FPBA) (¶96) and about 2-5 wt.% of a builder (¶75-79 and examples). Hsu discloses a pH range from 7.67 to 10.8 (see Table 1 and examples for specific values). See also examples 1-5. 
The Hsu reference discloses the claimed invention with the claimed components of a subtilisin enzyme, 4-FPBA and an inorganic salt being in a liquid but does not disclose the composition with the claimed features with enough specificity to anticipate the claimed invention. Nevertheless, given that the Hsu reference discloses each the claimed features of the composition, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught features since the Hsu reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success and gain the benefit of enhancing the stability and cleaning parameters of the detergent.
Claims 29-30: Hsu discloses the composition being used as a laundry detergent (¶16-19, 40). Furthermore, it is noted that claims 29 and 30 are construed as intended uses of the composition and therefore the composition taught by the Hsu reference only need to be capable of being a preform for being used as a detergent or dishwashing composition.
Claims 32-34 and 36: Hsu discloses salts with sodium/potassium cations and sulfate/chloride/acetate anions (¶69, 75, 76, 78, 92).
Claims 37 and 39: Hsu discloses a process of making the laundry detergent by adding the various components to obtain a stable liquid (¶105-106 and examples). It is noted that it would be well within the purview of a skilled artisan to optimize the sequence steps based on the compatibility of the elements added.
Claims 24, 27, 29, 30, 32-34, 36, 37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simonsen (US 20040033927 A1) in view of Hsu.
	Claims 24, 27, 32-34, 36, 37, 39 and 40:  Simonsen discloses a liquid detergent composition (¶158) with 2-10 wt. % of an inorganic salt with sulfate, nitrate, chloride or acetate anions and magnesium, zinc, sodium, potassium or ammonium cations (¶ 88-91, 106 and 107), a subtilisin protease enzyme (¶14, 18, 142), a detergent builder in amount of 0-65% (¶111 and 162), and a 4-formyl phenyl boronic acid stabilizer (¶165). See also examples 1-5.
	The Simonsen reference discloses the claimed invention with the claimed components of a subtilisin enzyme, a phenyl boronic acid and an inorganic salt being in a liquid form but does not disclose the composition with the claimed features with enough specificity to anticipate the claimed invention. Nevertheless, given that the Simonsen reference discloses each the claimed components for the same intended end-product of a detergent, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components and features since the Simonsen reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success and gain the benefit of achieving enhanced stability and cleaning parameters of the composition.
The Simonsen reference discloses the claimed invention but does not explicitly disclose the feature of the pH range and the liquid manufacturing process.  It is noted that the Simonsen reference discloses optimizing the pH and providing a liquid formulation (¶141 and 158) and the claim(s) call(s) for a specific pH range and a process of making the liquid formulation.  In an analogous art, the Hsu reference discloses the claimed pH and process of making the liquid formulation (see above).  One of ordinary skill in the art would have recognized that applying the known technique of Hsu to the teachings of Simonsen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions as explicitly motivated by Simonsen (¶141 and 158).
	Claims 29 and 30: Simonsen and Hsu disclose the composition being used as a laundry or dishwashing detergent (Simonsen: ¶139).   
Claims 24, 27, 29, 30, 32-34, 36-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofosu-Asante (US-6172021-B1) in view of Nielsen (US 5972873).
	Claims 24, 27, 32-34, 36, 37, 39 and 40:  Ofosu-Asante discloses a liquid detergent composition (abs) with a dissolved inorganic salt such as 0.6 % wt. of MgCl2 in example 1 (see also 17/20-44, 17/56 to 18-20 and the examples for various cations and anions), a subtilisin protease enzyme (13/20-55), a builder in the amount 3-50 % (12/30-38), phenyl boronic acid (17/45-55) and a pH of 8-12 (claim 1). 
	The Ofosu-Asante reference discloses the claimed invention with the claimed components of a subtilisin enzyme, a phenyl boronic acid and an inorganic salt being in a liquid form but does not disclose the claimed phenyl boronic acid.  The Ofosu-Asante reference teaches the overall phenyl boronic acid component and the claim calls for a specific derivative of phenyl boronic acid such as 4-formyl-phenyl boronic acid. The secondary reference of Nielsen discloses a liquid detergent composition with the claimed 4-formyl-phenyl boronic acid to gain the benefit “extraordinary good capacities as enzyme stabilizers” (abs, 1/60-32 and examples). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of 4-FPBA of Nielsen for the phenyl boronic acid in the composition of Ofosu-Asante.  Since the references teach similar detergent compositions within similar technical fields, the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  
	Claims 29-30: Ofosu-Asante and Nielsen disclose the composition being used as a laundry or dishwashing detergent (Ofosu-Asante: claim 1 and 23/44 and Nielsen: abs, claims).    
	Claims 37 and 39: Ofosu-Asante and Nielsen disclose a process of making the detergent by adding and mixing the various components to water (Ofosu-Asante: 23/56-63).
Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive. 
Applicant argue that the unexpected and surprising effect of the combination of the salt and 4-FPBA as shown in example 1 – thus it would not be obvious to optimize the teaching of Hsu to arrive at the claimed composition (pp 4-6). Further, applicant indicates that “salts not included in the claimed invention, such as AI, CO3, PO4, and CsH5O7, demonstrated significantly less stabilizing effect with lower residual activity” (pp 6).
The examiner respectfully disagrees and notes that applicant intends to show the criticality or unexpected results of the stability and residual activity of the composition disclosed in example 1. However, it is noted the showing is not commensurate with the instant claims:
The example is directed to a specific loading of a protease enzyme – while claim 1 is silent regarding any loading amount which leads to a broader limitation;
The example is directed to a specific loading for the salts and specific salts, e.g. 3% by wt. of MgCl2 - while claim 1 is directed to a broader loading range of 0.5-5% by wt. for specific salts and the specification has not disclosed any showing to indicate the same unexpected results based the extrapolation of the salts nor the detrimental effect shown for the non-included salts;
The example is directed to a specific pH=9 in contrast to the broader range of 7 to 9.5 of the instant claim 1 and there is no showing indicating the claimed range is critical to the unexpected results; 
The example is directed to a comparison between the presence or absence of the components which does seem to be a relevant comparison since each of the recited references discloses the inorganic salt and the boronic acid as a critical component in improving the stability the composition – thus it would have been more pertinent to show a specific range and/or a specific combination exhibiting a noticeable increase in the stability of the composition.
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness. Thus, the showing based on examples 1 and 2 has been found insufficient to overcome the obviousness rejections and the rejections are maintained.
It is noted that no argument have been directed to the Simonsen, Ofosu-Asante and Nielsen references; thus, their corresponding 103 rejections have been treated under the same argument umbrella as advanced for the 103 rejections based on the Hsu reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764